IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
JOHANN WARREN
                                    NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                    FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
v.
                                    CASE NO. 1D15-2815
STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 22, 2016.

An appeal from the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Jeffrey E. Lewis, General Counsel, and Melissa J. Ford, Assistant Conflict
Counsel, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, OSTERHAUS, and WINSOR, JJ., CONCUR.